           Case 1:19-cv-01176-DAD-GSA Document 37 Filed 09/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL DENHAM,                              1:19-cv-01176-DAD-GSA-PC
12                 Plaintiff,                  ORDER RE PLAINTIFF’S NOTICE OF
                                               VOLUNTARY DISMISSAL UNDER
13         vs.                                 RULE 41
                                               (ECF No. 36.)
14   STU SHERMAN, et al.,
15
                                               ORDER DIRECTING CLERK TO CLOSE FILE
                 Defendants.
16

17          Paul Denham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. On August 29, 2019, Plaintiff filed the
19   Complaint commencing this action. (ECF No. 1.) On October 17, 2019, the Court dismissed the
20   Complaint for violation of Rule 8(a), with leave to amend. (ECF No. 13.) On November 18,
21   2019, Plaintiff filed the First Amended Complaint. (ECF No. 19.) On August 31, 2020, the court
22   dismissed the First Amended Complaint for failure to state a claim, with leave to amend. (ECF
23   No. 34.)
24          On September 28, 2020, Plaintiff filed a notice of voluntary dismissal of this case. (ECF
25   No. 36.) Plaintiff has a right to voluntarily dismiss this case under Rule 41 of the Federal Rules
26   of Civil Procedure. In Wilson v. City of San Jose, the Ninth Circuit explained:
27
                    Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
28          his action prior to service by the defendant of an answer or a motion for summary
            judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing

                                                     1
           Case 1:19-cv-01176-DAD-GSA Document 37 Filed 09/30/20 Page 2 of 2


            Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
 1          1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of
            dismissal prior to the defendant’s service of an answer or motion for summary
 2          judgment. The dismissal is effective on filing and no court order is required. Id.
            The plaintiff may dismiss some or all of the defendants, or some or all of his
 3          claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
            10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
 4          automatically terminates the action as to the defendants who are the subjects of
            the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
 5          ordinarily without prejudice to the plaintiff’s right to commence another action
            for the same cause against the same defendants. Id. (citing McKenzie v.
 6          Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a
            dismissal leaves the parties as though no action had been brought. Id.
 7

 8   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
 9   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
10   effective, and this case shall be closed.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
13          2.      This case is DISMISSED in its entirety without prejudice;
14          3.      All pending motions are denied as moot; and
15          4.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
16                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
17
     IT IS SO ORDERED.
18

19      Dated:     September 30, 2020                                 /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                       2
